PER CURIAM.
Defendant has appealed a final judgment based upon a jury verdict awarding the plaintiff a money judgment for damages suffered by her as a result of the wrongful death of her minor son.
This action was brought by appellee mother under F.S. Section 768.03, F.S.A., in which she sues as the dependent of her minor son who was killed in an automobile accident as the result of the alleged negligence of appellant. The principal question preserved on appeal concerns the sufficiency of the evidence to support the judgment.
In our review of the issues presented for decision we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The record reveals that the minor son of appellee made material contributions to her support prior to the time of his death, and that she depended upon him for at least a part of the funds necessary for her maintenance and support. It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence wholly fails to support the verdict on which the judgment is based.1 The judgment appealed is accordingly affirmed.
CARROLL, DONALD K., Acting C. J., WIGGINTON and SPECTOR, JJ., concur.

. Old Equity Life Insurance Company v. Levenson (Fla.App.1965), 177 So.2d 50; Stoller v. Jaffe (Fla.App.1961), 125 So.2d 310.